Citation Nr: 1446878	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a separate rating for neurological deficits of the right lower extremity, as a manifestation of degenerative disc disease of the thoracic spine.

2.  Entitlement to a separate rating for neurological deficits of the left lower extremity as a manifestation of degenerative disc disease of the thoracic spine.

3. Entitlement to an initial rating higher than 10 percent for a cervical spine disability prior to February 23, 2011, and higher than 20 percent, effective February 23, 2011.

4.  Entitlement to an initial rating higher than 10 percent for left hip greater trochanteric bursitis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active duty service from August 1973 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A Travel Board hearing was scheduled in July 2013.  The Veteran failed to appear for the hearing.

The Board remanded this case for additional development in October 2013 so that a VA examination could be provided to determine if there was any neurological impairment in the lower extremities related to the service-connected thoracic spine disability.  

In May 2013 the RO, inter alia, granted an increased rating of 40 percent for the Veteran's thoracic spine disability, effective February 23, 2011, while the Veteran had already appealed this matter to the Board.  The issue of entitlement to an increased rating for the thoracic spine disability was denied by the Board in October 2013.  The Board notified the Veteran in this decision of his appellate rights to appeal the Board's decision to the U.S. Court of Appeals for Veterans Claims within 120 days of the Board's decision (i.e., in February 2014).  In March 2014 correspondence the Veteran's representative indicated that the Veteran wanted to file a notice of disagreement with the May 2013 rating decision.  The Veteran's representative also indicated that he wanted the issue of entitlement to a total disability rating based on individual unemployability to be considered as part of the Veteran's increased rating claim for his thoracic spine, as well.  However, as noted, the thoracic spine increased rating issue had been denied by the Board in a now final October 2013 decision which subsumed the May 2013 rating decision, and the Veteran did not appeal that issue to the Court.  Thus, the March 2014 correspondence cannot be construed as a notice of disagreement, and the Board will consider the March 2014 statement as an increased rating claim for the thoracic spine disability.

The Veteran did successfully appeal the matter of whether the Board should have considered a claim for a TDIU as reasonably raised by the record in its October 2013 decision.  In a June 2014 decision, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion for Partial Remand to the extent that the October 2013 Board decision did not address whether a derivative claim for entitlement to a TDIU was raised by the record based on the evidence in the claims file.  The Veteran's appeal of the denial of an increased rating for the thoracic spine disability was dismissed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for separate neurological ratings for disabilities of the bilateral lower extremities as secondary to the thoracic spine disability, the November 2013 VA examination report needs to be clarified.  The examination report noted that the Veteran had moderate incomplete paralysis of the sciatic nerve but that it was less likely than not that any neurological impairment was a result of the Veteran's thoracic spine disability because there was no electrophysiologic evidence of neurological impairment associated with the thoracic spine disability.  The Veteran can be rated for wholly sensory symptoms under the neurological disability codes.  See 38 C.F.R. § 4.124a for schedule of ratings for Disease of the Peripheral Nerves (When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.)  However, it is not clear if the examiner is finding that there is no neurological impairment associated with the thoracic spine disability and that the sciatic nerve moderate incomplete paralysis is due to some other disability, or if the examiner is saying that there is some subjective neurological impairment but nothing shown on electrophysiologic evidence.  This needs to be clarified on remand, because if it is the latter situation, the Veteran can be assigned a separate rating for wholly sensory neurological impairment.

The issue of entitlement to a TDIU based on the thoracic spine disability has been raised by the record as well pursuant to  June 2006 Social Security Administration (SSA) disability examination noting that the Veteran had significant limitation in ability to perform basic work activities due to severe impairment due to disabilities of the thoracic, cervical, and lumbar spine, and VA examinations dated in August 2009 and February 2011, which noted that the Veteran last worked in 2004 due to back pain.  Therefore, an opinion should be provided on remand to address whether the Veteran has been rendered unemployable as a result of his thoracic spine disability.

Also, as noted above, the issue of entitlement to an increased rating for the thoracic spine disability has been raised by the record through 2014 correspondence from the Veteran's representative, but has not been adjudicated since then by the Agency of Original Jurisdiction (AOJ).  However, as a resolution of this issue may have a bearing on the Veteran's claim for a TDIU, it must be addressed prior to adjudication of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the cervical spine and left hip disabilities, the May 2013 rating decision granted a higher rating of 20 percent for a cervical spine disability and denied a rating higher than 10 percent for a disability of the left hip.  The Veteran had filed notices of disagreement with the previous rating decisions that had granted service connection for these disabilities.  Therefore instead of issuing another rating decision, the RO should have issued a statement of the case addressing the initial rating claims for disabilities of the cervical spine and left hip.  This should be remedied on remand, as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and his representative on the issue of entitlement to an initial rating higher than 10 percent for a cervical spine disability prior to February 23, 2011, and higher than 20 percent, effective February 23, 2011; and entitlement to an initial rating higher than 10 percent for left hip greater trochanteric bursitis.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

2.  Adjudicate the issue of entitlement to a rating in excess of 40 percent for degenerative disc disease of the thoracic spine. The Veteran should be notified of his appellate rights.  This issue should only be returned to the Board if the Veteran files a timely notice of disagreement and after the issuance of a statement of the case, a timely substantive appeal.

3.  Return the Veteran's file to the examiner who performed the November 22, 2013 VA examination.  If the previous examiner is no longer available, then schedule the Veteran for a VA neurology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The examiner should clarify the following:

(a)  Is it at least as likely as not that the Veteran's moderate incomplete paralysis of the sciatic nerve is associated with the Veteran's thoracic spine disability?  If not, please explain the etiology of this neurological impairment.

(b)  Please note that wholly sensory impairment can be compensated if it is related to the thoracic spine disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

4.  Then, the Veteran must be afforded a VA general medical examination, with an examiner who has reviewed the claims file, including records contained in Virtual VA and VBMS.  The examination must address the Veteran's service-connected thoracic spine, cervical spine, left hip, and tinnitus disabilities.  Based upon the examination findings, an interview with the Veteran as to his educational and employment history, and the claims file review, the examiner is requested to provide an opinion as to whether the above disorders, without consideration of any nonservice-connected disorders or the Veteran's age, render him unable to secure or follow a substantially gainful occupation.  In making this assessment, the examiner should specifically consider, among other evidence, a June 2006 SSA disability examination noting that the Veteran had significant limitation in ability to perform basic work activities due to severe impairment due to disabilities of the thoracic, cervical, and lumbar spine, and VA examinations dated in August 2009 and February 2011, which noted that the Veteran last worked in 2004 due to back pain.  All opinions must be supported by a complete rationale.

5.  After the requested opinions and any additional examination have been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



